Citation Nr: 1728467	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served in the United States Coast Guard from September 1974 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2016.  A transcript of the hearing is associated with the claims folder.

In July 2016, the Board remanded the issue of entitlement to service connection for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability was not manifested during his active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.

VA's duty to notify was satisfied by a letter sent to the Veteran in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in January 2011 and October 2016, the results of which have been included in the record for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In May 2016, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In July 2016, the Board remanded the Veteran's claim to obtain outstanding treatment records and to afford the Veteran with another VA examination to determine the nature and etiology of his hearing loss.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

II.  Service Connection

The Veteran contends that his current bilateral hearing loss disability was caused by in-service noise exposure.  In May 2016, the Veteran testified that he was trained to operate a 50 caliber machine gun without hearing protection.  He also stated that he was exposed to load diesel engine noise as his quarters were near the engines.  The Veteran stated that he first began having difficulty hearing in 1978 while he attended evening classes at college.  Having carefully considered the claim in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claim and the benefit sought on appeal will be denied.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system (such as sensorineural hearing loss), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

In January 2011, the Veteran underwent a VA examination to determine the nature and etiology of his bilateral hearing loss.  The VA examiner diagnosed bilateral sensorineural hearing loss.  The Veteran's claims file was reviewed.  The VA examiner opined that the Veteran's hearing loss was not caused by his in-service acoustic trauma.  She elaborated that the Veteran's hearing was within the normal limits at the time of his discharge from active service.  The VA examiner also observed non-organic behavior during the administration of the hearing test.  The Veteran was able to easily converse without the benefit of hearing aids, which would not be possible if the hearing thresholds represented his true hearing ability.

In October 2016, the Veteran underwent his most recent VA examination to determine the etiology of his bilateral hearing loss.  Bilateral sensorineural hearing loss was diagnosed.  The VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of his active service.  She reported that the Veteran demonstrated a normal whisper test at entrance and grossly normal hearing except for mild hearing loss at 500 hertz in the right ear.  However, subsequent testing performed by the VA revealed the threshold returned to normal indicating the loss at exit was not permanent.  She explained that 500 hertz is not a critical frequency for evidence of noise exposure and was more consistent with ear phone placement or medical condition of the ear.  The Veteran's bilateral hearing was grossly normal at exit, which was not indicative of noise induced hearing loss.  The Veteran's current bilateral hearing loss was high pitch loss.  The Institute of Medicine (IOM) stated that there was an insufficient scientific basis to conclude that permanent hearing loss was directly attributable to noise exposure that developed long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The VA examiner concluded that there was no objective evidence that the Veteran's current hearing loss disability was caused by or a result of his active service, to include noise exposure.

Under certain circumstances, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran's statements that he has hearing loss are credible.  However, the Veteran's statements are outweighed by the VA examiners' opinions that the Veteran's bilateral hearing loss is not related to service.  These opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the diagnosis and etiology of bilateral hearing loss, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current bilateral hearing loss is related to service, the etiology of this disorder is a complex medical matter beyond the knowledge of a layperson.  Jandreau, 492 F.3d at 1372.  Whether the Veteran has bilateral hearing loss disability that is related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  

To the extent that there is a report of hearing loss since service, such reports are inconsistent with the contemporaneous records and are not credible.  The Veteran first filed a claim for VA benefits in 2006 for service connection for right shoulder instability pain and left middle finger injury with residuals.  However, his claim was silent regarding hearing loss.  His VA treatment records indicate that he did not receive treatment for hearing loss until 2010.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In sum, a bilateral hearing loss disability was manifested during service or within one year of separation and neither is otherwise related to service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for bilateral hearing loss disability is not warranted.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


